Grant, J.
(dissenting). Plaintiff brought an action of trespass guare clausum, fregit against the defendant, and in his declaration alleged that the defendant did cut down and carry away, without the leave of plaintiff, the owner thereof, two pine trees (alleging value) then and *46there being and standing as shade and ornamental trees •on the land of the plaintiff (describing it), and claiming three times the amount of damages sustained, under section 11204, 3 Comp. Laws. The summons was returnable July 26th. The justice of the peace returned to the circuit court that the parties appeared on that day; that the above declaration was filed; that the defendant pleaded the general issue, and the case was adjourned until August 9th; that on August 9th the parties appeared, and defendant made a motion that the cause be referred to the circuit court, because title to the.land would come in question ; that defendant, without producing any bond or paying any costs, left the trial; that plaintiff produced proof, and the justice rendered a judgment for plaintiff for $50. In the amended return the justice certified that, after said motion was made, the attorney for the defendant stated that plaintiff might swear one Anderson, a surveyor; that •said Anderson was sworn, and cross-examined by defendant’s attorney; that plaintiff, Maynard,'was sworn, and testified, without objection, that he was the owner and in possession of the land upon which the trees were cut; that •other witnesses were sworn to the same effect; that defendant’s attorney then filed a writing with the justice setting forth that title to the land came in question, and demanded that the proceedings should be certified to the circuit court for trial, and then left the court-room without entering any plea or notice or tendering any bond or paying costs. Application was made for a third return by the justice, and the justice returned that the trees, according to the testimony of Surveyor Anderson, were about 12 feet from the center line of the highway, and on the land of the plaintiff. The case was removed to the circuit court by writ of certiorari, and the judgment reversed.
The sole question is, Should the justice have certified the case to the circuit court for trial, for the reason that title to land was in issue? An action of trespass lies where shade trees are unlawfully cut in the highway opposite the *47owner of the land. Stretch v. Village of Cassopolis, 125 Mich. 167 (84 N. W. 51, 51 L. R. A. 345, 84 Am. St. Rep. 567). The court below evidently reversed the judgment in the justice’s court in reliance upon Ostrom v. Potter, 71 Mich. 44 (38 N. W. 670), and Orris v. Kempton, 105 Mich. 229 (63 N. W. 68), and held that the declaration did not allege ownership. In Ostrom v. Potter the premises were described simply as “the close of the plaintiff.” It contained no allegation of ownership. In Orris v. Kempton the declaration charged that the defendant “broke and entered the lands and premises of the said plaintiff.” There is no allegation in either of those cases of ownership. In this case the declaration alleges the ownership of the trees “being and standing as shade and ornamental trees on the land of the said plaintiff.” We think this was a sufficient allegation of ownership. It is in compliance with the form prescribed by Tiffany. Tiffany’s Justice Guide, p. 639, form No. 159. The plea of the general issue admitted the title alleged in the declaration, and therefore the only issues were the trespass and the damages. Keyser v. Sutherland, 59 Mich. 455, 465 (26 N. W. 865).
The judgment of the circuit court should be reversed, and the judgment of the justice’s court affirmed, with costs to the plaintiff of the circuit'and Supreme courts.
Moore, C. J., concurred with Grant, J.